Citation Nr: 0432542	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include anxiety disorder.

2. Entitlement to service connection for a stomach disorder 
to include gastritis.

3. Entitlement to an initial compensable disability 
evaluation for a scar on the left foot.

4. Entitlement to a compensable disability evaluation for 
condyloma accuminatum.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO).  In a February 2000 rating 
decision, the RO denied service connection for residuals of a 
left foot injury.  In a May 2001 decision, the Board 
established service connection for a scar as a residual of a 
left foot injury and a callus on the left great toe as a 
residual of a left foot injury.  In a May 2001 rating 
decision, the RO assigned a 10 percent disability evaluation 
for the veteran's callus and a noncompensable evaluation for 
the scar.  In an August 2001 notice of disagreement, the 
veteran expressed dissatisfaction with the assigned 
evaluation for the scar as a residual of a left foot injury.

At that time, the veteran also claimed entitlement to an 
increased rating for his condyloma accuminatum and service 
connections for a nervous condition and a stomach disorder.  
In a December 2001 rating decision, the RO denied an 
increased rating for condyloma accuminatum and denied service 
connections for a nervous condition and a stomach disorder.  
In November 2003, the Board remanded the issues.  The veteran 
has been represented by the American Legion throughout this 
appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected scar on 
the left foot.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation of the veteran's scar on the left foot.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The April 2004 VA compensation examination report of the 
veteran's left foot shows complaints of increased pain on his 
service-connected callus.  The issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. In-service evidence is negative for complaints of, 
treatment for, or diagnoses of a stomach disorder.

2. Post-service medical evidence is negative for a 
psychiatric disorder for many years after service separation.

3. There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current psychiatric disorder to include 
anxiety disorder or a stomach disorder to include gastritis.

4. There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's service-
connected disabilities and his currently psychiatric disorder 
or his stomach disorder.  There is no medical evidence which 
tends to show that the veteran's service-connected 
disabilities exacerbated the veteran's nonservice-connected 
disabilities, such as his psychiatric or stomach disorder.

5.  The veteran exhibits a scar covering 2 inches in length 
and 1/16th of an inch in width on the left great toe.  The 
scar is not painful, unstable or tender, and there is no 
limitation of motion as a result of the scar.  There is no 
underlying soft tissue loss or damage.  Nor is there evidence 
of inflammation, edema, keloid formation, or discoloration.

6.  The veteran denied having any symptoms of condyloma 
accuminatum on the penis.  The veteran's condyloma 
accuminatum was inactive on the day of VA compensation 
examination.


CONCLUSIONS OF LAW

1. A psychiatric disorder or stomach disorder were not 
incurred in or aggravated by wartime service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307 
(2004).

2. A psychiatric disorder or stomach disorder are not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2004); Allan v. Brown, 7 Vet. 
App. 439 (1995).

3. Criteria for an initial compensable evaluation for the 
scar on the left foot have not meet met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805 (2002), (2003), and (2004).

4. Criteria for a compensable evaluation for condyloma 
accuminatum have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801 through 7805, 7819 (2002), (2003), and (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004).  

As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The United 
States Court for Veterans Claims (Court) has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

A. Relevant Evidence for Psychiatric Disorder and Stomach 
Disorder

In his August 2001 statement, the veteran indicated that he 
incurred a nervous condition and a stomach disorder during 
active service.  In his March 2002 notice of disagreement, 
the veteran asserted that his psychiatric condition was due 
to his service-connected disabilities and that his stomach 
disorder was due to his psychiatric condition.  Service 
connection is currently in effect for postoperative left 
inguinal hernia scar, left great toe callus, condyloma 
accuminatum, left foot scar, and herpetic progenitalis.



The veteran's enlistment physical examination showed normal 
assessment of his psychiatric and digestive systems.  The 
veteran's service medical record shows that an impression of 
a stress reaction was advanced (see December 1973 record).  
The record indicates that the veteran had difficulty sleeping 
and had problems with his supervisor.  

Post-service medical evidence consists of VA treatment 
records and compensation examinations.  A January 1993 record 
shows diagnosis of chest pain.  A July 1993 treatment record 
shows complaints of chest tightness, with evidence of 
vomiting.  An impression of gastritis was advanced.  An April 
1997 treatment record shows complaints of low energy and 
nerve problems.  A diagnosis of fatigue was advanced.  The 
March 2000 treatment record shows complaints of feeling 
nervous and difficulty sleeping.  The March 2001 treatment 
record shows an impression of possible anxiety and 
depression.  The July 2001 report shows that the veteran was 
recommended to take Zoloft, a prescription drug for 
depression.  

In the April 2004 VA psychiatric compensation examination, 
the veteran reported that he began experiencing increased 
feelings of tension, stress, and pressure at work six to 
seven years ago.  When the United States Postal Service 
installed new programs, he had difficulty comprehending the 
instructions from the computer.  As a result, the veteran 
experienced conflicts with his supervisor.  The veteran also 
reported that he and his wife have been having relationship 
problems because of his history of venereal warts.  Diagnoses 
of anxiety disorder, occupational problem and reading 
disorder were advanced.  The examiner assessed that the 
veteran had work-related stress and some relational problems 
with his spouse.  The examiner noted that the veteran had 
difficulty reading and comprehending new instructions at 
work.  The veteran had difficulty adapting to the new 
procedures at work.  After reviewing the veteran's claims 
folder, the examiner opined that:

While the veteran has a psychiatric condition which 
produced mild social and industrial dysfunction, there 
does not appear to be any correlation with any of his 
service-connected conditions (superficial scars, 
condition of the skeletal system, scars, benign growth 
of the skin) or any specific events from the veteran's 
military service.

The April 2004 VA stomach compensation examination shows 
complaints of acid reflux.  Diagnosis of gastritis was 
advanced.  The examiner stated that there was no 
documentation in the service medical records of a 
gastrointesintal (GI) condition or any GI complaints.  The 
examiner noted that the first notation of any GI condition 
was dated in January 1993 for chest pain.  The examiner 
opined that that there was no evidence to link his current 
gastritis to his time in the service and that there was no 
evidence to support his statement that the veteran's service-
connected disabilities aggravated his gastritis because the 
first evidence of a stomach disorder was not documented until 
18 years after he separated from service.

B. Analysis for a Psychiatric Disorder

Reviewing the record, the Board finds that service connection 
for a psychiatric disorder to include anxiety disorder has 
not been established.  Specifically, there is no evidence of 
a psychiatric disorder during military service and there is 
no link between the veteran's current psychiatric disability 
and his military service.  As noted above, service connection 
for a disability is focused upon facts, as shown by evidence: 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service; and (3) a relationship 
or nexus between the current disability and any injury or 
disease incurred during service.  In this case, the veteran 
does not satisfy the criteria for service connection.

The Board acknowledges that the veteran's service medical 
record dated in December 1973 shows that an impression of 
stress reaction.  However, VA examiner assessed that a nexus 
between the events of military service and the veteran's 
current anxiety disorder did not exist.  Instead, the 
examiner attributed the veteran's current psychiatric 
condition mostly to his work-related stress and some to his 
marital problems.  Furthermore, the Board places significant 
probative value on the twenty-three year gap between 
discharge from military service and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1974 and the veteran's first 
denotation of possible psychiatric-related symptoms in 1997.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

Furthermore the veteran has asserted that his service-
connected disabilities caused his psychiatric disorder.  The 
Board, however, notes that VA examiner assessed that there 
was no link between the veteran's service-connected 
disabilities and his current psychiatric disorder.  
Furthermore, there is no evidence that his service-connected 
disorder exacerbated his nonservice-connected disorder.  
Although the Board does not doubt the veteran's genuineness, 
the Board requires medical evidence or an opinion from an 
individual qualified to render a medical diagnosis or opinion 
for the purposes of determining service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the 
resolution of issues involving medical knowledge, such as 
diagnosis of a disability and determination of medical 
etiology, require evidence from qualified professionals).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

The Board acknowledges that service connection for herpetic 
progenitalis (a venereal disease) was established after the 
examiner's assessment of the veteran's psychiatric disorder 
in April 2004.  However, in this case, the Board finds that 
the examiner's opinion regarding condyloma accuminatum is 
probative in that condyloma accuminatum is a genital wart.  
The examiner had opined that the veteran's psychiatric 
disorder did not occur as a result of his service-connected 
condyloma acuminatum.  More importantly, the examiner said 
that the claims file was reviewed in connection with the 
examination.  He found that the veteran's anxiety disorder 
was not related to any specific event in service, and the 
Board concludes that his statement also refers to those times 
in his service medical record that documented evidence of 
herpetic progenitalis.  



As noted above, service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and current complaints.  In this case, the Board 
finds that none of the treating physicians have attributed 
the veteran's psychiatric disorder to active military service 
or to his service-connected disabilities, despite the 
veteran's contentions to the contrary.  Therefore, the mere 
contentions of the veteran as to a medical nexus, no matter 
how well meaning, will not support a claim for service-
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  

In sum, the Board places greater probative value on the lack 
of post-service treatment for many years after service 
separation and the absence of medical evidence establishing a 
nexus between military service and the veteran's current 
psychiatric disorder; absence of evidence establishing a 
nexus between his service-connected disorders and to his 
psychiatric disorder; and the absence of evidence that shows 
that his service-connected disabilities worsened his 
psychiatric disorder.  As such, the claim for service 
connection for a psychiatric disorder is not warranted.

B. Analysis for a Stomach Disorder

Similarly, service connection for a stomach disorder has not 
been established.  In this case, the Board places probative 
value on the absence of complaints of, treatment for, and 
diagnosis of a stomach disorder during active service and the 
private physician's medical opinion that there is no evidence 
of a link between his stomach disorder and his military 
service, or that his service-connected disabilities 
aggravated his gastritis or that his service-connected 
disorders exacerbated his gastritis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the physicians have attributed the veteran's stomach 
disorder to active military service, despite the veteran's 
contentions to the contrary.  Service connection may also be 
granted when all the evidence shows that a medical nexus 
exists between the veteran's service-connected disabilities 
and his nonservice-connected disabilities.  In this case, 
there is no medical evidence that tends to show that the 
veteran's service-connected disabilities caused his 
nonservice-connected disabilities or that his service-
connected disabilities exacerbated his nonservice-connected 
disabilities.  Furthermore, the veteran lacks the medical 
expertise to offer an opinion as to the medical causation of 
any current disability.  Therefore, the mere contentions of 
the veteran as to a medical nexus, no matter how well meaning 
will not support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

The Board acknowledges that service connection for herpetic 
progenitalis was established after the examiner's assessment 
of the veteran's stomach disorder in April 2004.  However, in 
this case, the Board finds that the examiner's opinion 
regarding condyloma accuminatum is probative in that 
condyloma accuminatum is a genital wart.  The examiner had 
opined that the veteran's stomach disorder was not aggravated 
as a result of his service-connected disabilities, which 
included condyloma acuminatum.  This examiner also reviewed 
the claims folder and said that his current stomach disorder 
was not linked to his time in service.  The Board will again 
conclude that this examiner's statement also refers to those 
times in his service medical record that documented evidence 
of herpetic progenitalis.  

The veteran stated that his nonservice-connected psychiatric 
disorder caused his stomach disorder.  Although that 
statement may be true, VA does not establish service 
connection when a nonservice-connected disorder causes 
another disorder.  In sum, the Board places greater probative 
value on the absence of in-service complaints, treatment or 
diagnosis of a stomach disorder and the absence of medical 
evidence establishing a nexus between his military service 
and his stomach disorder or between his service-connected 
disabilities and his stomach disorder.  As such, the claim 
for service connection for a stomach disorder is not 
warranted.




II. Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With respect to whether a compensable rating is warranted for 
scar on the left foot, VA diagnostic criteria at 38 C.F.R. § 
4.118, Diagnostic Codes 7801 through 7805, which evaluate 
scars, are applicable.  While this matter was being 
developed, these criteria were amended on August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Under the criteria in effect 
before August 30, 2002, Diagnostic Code 7801 provided that 
third degree burn scars warranted a 10 percent rating or an 
area or areas exceeding 6 square inches.  Diagnostic Code 
7802 provided for a 10 percent rating for second degree burn 
area approximating 1 square foot.  Diagnostic Code 7803 
provided that scars, superficial, poorly nourished, with 
repeated ulceration, warranted a 10 percent disability 
rating.  Under Diagnostic Code 7804, scars, superficial, 
tender, and painful on objective demonstration warranted a 10 
percent disability rating.  And, under Diagnostic Code 7805, 
other scars were to be rated on the limitation of the part 
affected.  See 38 C.F.R. § 4.118 (2002).  

As for new rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square cm) 
warrant a 10 percent disability rating.  A 20 percent rating 
is warranted for area or areas exceeding 12 square inches (77 
square cm), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square cm), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square cm).  38 C.F.R. § 4.118 (2003).  
Scars that are in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A deep scar is one 
associated with underlying soft tissue damage. 

New Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion that are of an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage.

Revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is defined as one where, for any reason, there is 
frequent loss of skin over the scar.  A superficial scar is 
not one associated with underlying soft tissue damage.  New 
Diagnostic Code 7804 provides that superficial scars, painful 
on examination, warrant a 10 percent disability rating.   
Finally, revised Diagnostic Code 7805 is essentially the same 
as the old version as other scars are to be rated on the 
limitation of the affected part. 

The veteran's condyloma accuminatum is rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 
7803, 7804, or 7805), or impairment of function.  38 C.F.R. 
§ 4.118, DC 7819 (2004).  Under the pre-amended version, 
benign new growths of the skin (or condyloma accuminatum) are 
rated as scars, disfigurements, or etc.  38 C.F.R. § 4.118, 
DC 7819 (2002)

A. Relevant Evidence for Scar of the Left Foot and Condyloma 
Accuminatum

The medical evidence here consists of VA treatment records 
and VA compensation examinations.  A November 1999 VA 
compensation examination report shows that the veteran 
exhibited a left foot scar that was approximately two inches 
in length and 2 mm in width, which was flat and nontender, on 
his medial aspect of his left foot.  Diagnosis of a nontender 
scar to the left foot was advanced.

A June 2000 VA treatment record shows that the veteran had 
difficulty walking because of his left foot.  Deformity of 
the hallux was noted.  An October 2001 VA treatment record 
shows complaints of soreness and tenderness along the left 
toe.  The examiner noted that there was a possible osseous 
deformity noted at the distal joint and lateral condyle.  
Assessments of contracted digit, pain, and bursitis were 
noted.

The report of a November 2001 VA compensation examination on 
the veteran's condyloma accuminatum shows one small tag of 
tissue on the dorsum of the penis approximately 8 mm in size.  
Impressions of status post circumcision and condyloma 
accuminatum were advanced.  A June 2002 VA treatment record 
shows complaints of soreness of his penis.  

The report of April 2004 VA compensation examination shows 
complaints of pain, swelling, and tenderness on his callus of 
the left great toe.  The veteran reported buying over-sized 
shoes to alleviate the pain of his left great toe.  On 
examination of the left great toe, there was a scar on the 
medial aspect starting at the metacarpal phalangeal (MP) 
joint and extending up to the distal interphalangeal (DIP) 
joints of the left great toe approximately two inches in 
length and 1/16th of an inch in width.  The scar was noted to 
be flat and hypopigmented, not affixed to underlying tissues 
and having no chronic skin changes.  The examiner noted that 
other than the callus, the scar was not tender.  There was 
evidence of pain with flexion of the DIP joint of the great 
toe, particularly in the area of the callus as well as 
extending up to the dorsum of the toe.  The range of motion 
of the MP joint was unaffected by the scar.  Diagnosis of 
residual scar to the medial aspect of the left foot and 
tender callus to the DIP joint of the left great toe were 
advanced.  The examiner assessed that the major disability 
associated with this particular area is the tenderness to the 
callus, which does produce pain with continued ambulation.  

With respect to the issue of condyloma accuminatum, the 
veteran reported that he had very little problems with 
condyloma accuminatum since the circumcision.  At that time, 
the veteran denied having condyloma accuminatum of the penis.  
His major complaint was his recurrent vesicular lesions on 
the skin of the penis.  The examiner noted that the veteran 
does have documented history of condyloma accuminatum but it 
was inactive on the day of the examination.  

B. Analysis of Scar of the Left Foot 

Reviewing the evidence, the Board finds that the veteran's 
scar on the left foot does not meet the criteria for a higher 
evaluation and concludes that the claim must be denied.  With 
regard to the criteria in effect prior to August 30, 2002, 
the evidence does not show that the veteran's left foot scar 
is poorly nourished with repeated ulceration, or shown to 
painful and tender on objective demonstration, or that the 
veteran has functional loss that is residual to any left foot 
scarring.  Accordingly, a compensable rating is not warranted 
pursuant to Diagnostic Codes 7803, 7804 or 7805 (as in effect 
prior to August 30, 2002).  

With regard to the criteria in effect August 30, 2002, the 
evidence does not show that the veteran left foot scar is 
deep or that it causes limited motion, that it's area or 
areas exceeds six square inches (39 sq. cm.) (see DC 7801), 
that it has an area or areas of 144 square inches (929 sq. 
cm.) or greater (see DC 7802), that it is superficial and 
unstable (see DC 7803), that it is superficial and painful on 
examination (see DC 7804), or that it limits left toe 
function (see DC 7805).  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Codes 7803, 7804 or 7805 
(as in effect August 30, 2002).  In summary, a compensable 
rating is not warranted under either the old or the revised 
regulations, and the claim is denied.

The evidence shows that the veteran's service-connected 
callus of the left great toe limits the function of the left 
toe and was the major complaint of his pain on his left foot.  
The Board notes that the veteran is already service connected 
for the callus of the left great toe and because the issue of 
a higher rating for the callus is not on appeal, it has been 
referred to the RO in the introduction of this decision.



C. Analysis for Condyloma Acuminatum

Similarly, the Board finds that the veteran's condyloma 
accuminatum does not meet the criteria for a higher rating 
and therefore concludes that the claim must be denied.  Under 
the old and the revised regulations, condyloma acuminatum (DC 
7819) is rated as disfigurement of the head, face, or neck; 
scars; or impairment of function.  With regard to the 
criteria in effect prior to August 30, 2002, the evidence 
does not show that the veteran's condyloma acuminatum is 
poorly nourished with repeated ulceration, or shown to 
painful and tender on objective demonstration, or that the 
veteran has functional loss that is residual to any left foot 
scarring.  Accordingly, a compensable rating is not warranted 
pursuant to Diagnostic Codes 7803, 7804 or 7805 (as in effect 
prior to August 30, 2002).  

Moreover, there was no evidence of that the veteran's 
condyloma accuminatum was deep or that it causes limited 
motion, that it's area or areas exceeds six square inches (39 
sq. cm.) (see DC 7801), that it has an area or areas of 144 
square inches (929 sq. cm.) or greater (see DC 7802), that it 
is superficial and unstable (see DC 7803), that it is 
superficial and painful on examination (see DC 7804), or that 
it limits left toe function (see DC 7805).  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7803, 7804 or 7805 (as in effect August 30, 2002).  In 
fact, the veteran denied any current symptoms of condyloma 
accuminatum and the examiner assessed that the veteran's 
condyloma accuminatum was currently inactive.  At the 
examination, the veteran mostly complained of his herpetic 
progenitalis with vesicular lesions.  The Board notes that in 
July 2004, the RO established service connection for herpetic 
progenitalis.  In summary, a compensable rating is not 
warranted under either the old or the revised regulations, 
and the claim for an increased rating for condyloma 
accuminatum is denied.


III. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 (2003).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the present case, 
the Board finds the RO has satisfied its obligations under 
the VCAA.

Through the rating decisions, two October 2001 letters and a 
March 2004 VCAA letters, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
for service connection and increased ratings, and what 
evidence VA will seek to provide, and the evidence the 
claimant is expected to provide.  For instance, in the VCAA 
letters, the veteran was informed that in order to establish 
service connection, the evidence must show three things: an 
injury in military service or a disease that began in or was 
made worse during military service, or event in service 
causing injury or disease; a current physical or mental 
disability; and a relationship between his current disability 
and an injury, disease, or event in service.  He was also 
informed that to be awarded with an increased evaluation, he 
must show that his service-connected disability had worsened.  
He was given a list of what additional information or 
evidence was needed from him (information regarding treatment 
and location of records), and was told that VA would request 
the documents that he wished to be included in the claims 
folder provided he gave his release to do so.  The veteran 
was also informed that VA had the responsibility of obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency (see March 2004 letter).  Relevant medical 
records have been obtained and lists of that evidence were 
provided to the veteran in the statement of the case and 
supplemental statement of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the three VCAA letters 
provided the veteran with the information and evidence needed 
to substantiate the claims, and that letter, along with the 
August 2002 statement of the case provided the veteran with 
the information indicating which party is responsible for 
obtaining which portion of such information and informed him 
of the opportunity to provide any evidence in his possession 
that pertains to the claims.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.  Responding to the March 2004 VCAA letter, 
the veteran indicated that he received all his treatment from 
Jackson, Mississippi, VA Medical Center.  The records cited 
by the veteran are contained in the claims folder and have 
been considered.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records and affording the veteran 
with VA examinations.  The Board concludes, therefore, that a 
decision on the merits at this time with respect to the 
issues on appeal do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  



ORDERS

Service connection for a psychiatric disorder to include 
anxiety disorder is denied.

Service connection for a stomach disorder to include 
gastritis is denied.

An initial compensable disability evaluation for a scar on 
the left foot is denied.

A compensable disability evaluation for condyloma accuminatum 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



